Citation Nr: 9901287	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  93-02 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for service-connected 
spondylolisthesis, L5-S1, with conversion reaction, currently 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The appellant served on active duty from February 1968 to 
December 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an April 1991 decision by the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO),which denied the veterans claim of entitlement 
to an increased evaluation in excess of 30 percent for 
service-connected spondylolisthesis, L5-S1, with conversion 
reaction.  

In September 1994, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  This 
included development of an unadjudicated but inextricably 
intertwined claim for service connection for a psychiatric 
disability other than the service-connected conversion 
reaction which was associated with his back disorder.  
Following this development, the veterans claims for an 
increased evaluation in excess of 30 percent for 
spondylolisthesis with conversion reaction, and for service 
connection for a psychiatric disability other than conversion 
reaction, were denied in a June 1995 decision.  In a July 
1995 letter accompanying a supplemental statement of the 
case, the RO notified the veteran that to perfect his appeal 
of the new issue of service connection for a psychiatric 
disability other than conversion reaction, he had to file a 
substantive appeal with VA within 60 days of the date of the 
letter.  The file shows that a timely response in this regard 
was not received from the veteran or his representative, and 
the decision in that regard became final.  (See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 
§ 20.302(c) (1997)).  Following this, the RO confirmed the 30 
percent rating assigned for the veterans spondylolisthesis 
with conversion reaction in a May 1998 rating decision and 
returned the case to the Board.  The veteran now continues 
his appeal.

Recent correspondence from the veteran representative, dated 
in August 1998, indicates that the veteran is applying to 
reopen his previously-denied claim of entitlement to service 
connection for service connection for a psychiatric 
disability other than conversion reaction.  Also, the report 
of a November 1994 VA examination shows that the veteran may 
also be claiming entitlement to headaches as secondary to his 
service-connected low back disability.  As these issues have 
not been adjudicated, they are referred to the RO for 
appropriate action.
   

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected 
spondylolisthesis with conversion reaction is productive of a 
greater level of impairment than that which is reflected by 
the 30 percent rating currently assigned, and he asserts that 
an increased rating, to at least 50 percent, is warranted by 
the evidence. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports the 
veterans claim for an increased rating, to 60 percent, for 
his service-connected spondylolisthesis with conversion 
reaction.


FINDINGS OF FACT

1.  The veterans service-connected spondylolisthesis, L5-S1, 
with conversion reaction, is manifest by X-ray evidence of 
slight degenerative changes of the lumbar spine with L5 
spondylolysis, chronic but stable since January 1992, and 
subjective complaints of severe, disabling low back pain 
which is exacerbated by work and exercise.

2.  The veterans subjective low back pain and related 
symptoms, though not substantiated by, or correlatable to any 
objective findings on orthopedic and neurologic examination, 
are neither feigned nor the product of deception on part of 
the veteran and are truly indicative of a degree of pain 
which is worse than the physical condition of his lumbar 
spine reveals, and are deemed to productive of a level of 
impairment analogous to that of pronounced intervertebral 
disc syndrome. 

3.  The veterans present psychiatric diagnoses do not 
include a current diagnosis of conversion reaction. 


CONCLUSION OF LAW

The criteria for an increased evaluation, to 60 percent, for 
the veterans service-connected spondylolisthesis, L5-S1, 
with conversion reaction have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5293 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veterans service medical records show that he had been 
treated for recurrent back complaints before entering service 
and during active service.  He was subsequently determined to 
have had a chronic back disorder which pre-existed service 
and which was aggravated by active duty.  The veteran was 
medically discharged and thereafter, in a September 1969 VA 
Regional Office decision, was awarded service connection for 
spondylolisthesis, L5-S1 with spondylolysis, fifth lumbar 
area.  

In a January 1971 VA Regional Office rating decision, the 
veterans service-connected disability was characterized as 
conversion reaction with spondylolisthesis, L-5 on S-1, with 
spondylolysis, fifth lumbar area.  The veteran is currently 
rated as 30 percent disabled for spondylolisthesis with 
conversion reaction, and this is his sole service-connected 
disability. 

The evidence associated with the claims file shows that the 
veteran received psychiatric treatment and counseling, 
including psychiatric hospitalization, on numerous occasions 
ever since his separation from active service.  Private 
psychiatric treatment reports, dated in 1992, and VA 
psychiatric hospitalization and examination reports, dated 
from 1990 to 1998, show that the veteran was variously 
diagnosed on Axis I with dysthymia with significant anxiety, 
situational anxiety with depression, adjustment disorder, 
manic bipolar disorder with psychotic features, non-combat 
post-traumatic stress disorder (PTSD) due to a shooting 
incident occurring many years after service, paranoid 
schizophrenia by history, schizoaffective disorder, impulse 
control disorder (not otherwise specified), and rule out 
dissociative disorder.  On Axis II, he was diagnosed with 
borderline personality disorder, becoming psychotic under 
stress.  A current diagnosis of conversion reaction is not 
shown in these reports.  

A December 1990 VA psychiatric examination report shows that 
the symptoms of the veterans service-connected low back 
disability could probably be worsened by muscle tension and 
anxiety.  In this regard, the report of an April 1995 VA 
psychiatric evaluation shows that while the examiner noted 
the veterans prior diagnosis of conversion disorder, and 
that he displayed elements of conversion disorder, the 
examiner was uncertain of associating conversion disorder 
with the veterans psychiatric diagnoses, and was also 
hesitant to characterize the veterans psychiatric diagnoses 
as including conversion disorder.  Significantly, the 
examiner stated that he did not believe that the veteran was 
intentionally faking or feigning his subjective, painful 
symptoms relating to his service-connected low back 
disability.  The examiner believed the veteran to have truly 
been in some degree of pain, though worse than the physical 
condition revealed, and that there was some degree of 
correlation between the veterans psychological factors and 
low back symptoms, as there was no loss of back function at 
that time.  The examiner remarked, however, that it would 
have been very difficult for him to quantify the degree 
of correlation between the veterans psychological factors 
and his own back symptoms.

The most recent psychiatric examination report of record, 
dated in April 1998, shows that the aforementioned records 
were reviewed by a VA psychologist prior to his evaluation of 
the veteran to assess the severity of his service-connected 
psychiatric disability.  The conclusions arrived at by the VA 
examiner incorporates, and are in contemplation of the 
findings presented in the aforementioned medical records.  
The April 1998 examination report shows that the veteran was 
diagnosed at the time with schizoaffective disorder, PTSD, 
and nicotine dependence, but does not show a current 
diagnosis of conversion disorder.  The examination report 
also shows that in 1992 the veteran was deemed by the Social 
Security Administration (SSA) to have been disabled and 
unemployable as a result of PTSD and bipolar affective 
disorder.  The examiner noted that during the evaluation, the 
veteran indicated that it was his belief that he was 
receiving compensation more for his service-connected back 
disability than for any psychiatric component associated with 
it.

The evidence also contains VA records which show that the 
veteran was examined and treated for orthopedic and 
musculoskeletal complaints relating to his service-connected 
low back disability.  In November 1994, following a remand by 
the Board, the veteran was scheduled for a spine and 
neurologic examination for compensation purposes.  The entire 
collection of medical records associated with the veterans 
claims files were reviewed by the VA examiners prior to their 
respective compensation examinations of the veteran in 
November 1994, to assess the severity of his service-
connected spondylolisthesis with conversion reaction.  The 
conclusions arrived at by the VA examiners incorporate, and 
are in contemplation of the findings presented in the 
aforementioned medical records.  

The report of an November 1994 spine examination shows that 
he complained of having disabling low back pain which 
sometimes produced severe headaches and which could be 
triggered by the slightest turning or twisting motion.  No 
specific pattern to his pain was reported, and he denied that 
it involved weakness of his lower limbs or that it affected 
his bowels or bladder.  He reported that he saw a 
chiropractor for treatment on a monthly basis.  He had 
previously been prescribed a Florida back brace, but 
reportedly had not worn it recently.  

On objective examination, the veteran was described as having 
a protuberant abdomen.  He displayed a straight posture with 
level shoulders and a slightly increased lumbar lordosis due 
to his protuberant abdomen.   There was no evidence of 
systemic arthritis, fixed deformity, spinal listing, 
scoliosis, or spasm, and his muscle tone appeared to be 
normal throughout.  Range of motion testing was characterized 
as being completely normal.  He was able to touch his toes 
with his fingertips on forward flexion, and could backward 
extend to 50 degrees without increase in pain.  Lateral 
flexion was to 50 degrees, bilaterally, and he had full range 
of rotation, bilaterally, without evident discomfort.  He was 
able to fully perform a squatting and kneeling motion, and 
was non-tender along the posterior back and sciatic notch on 
palpation.  All musculature and reflexes were normal and 
straight leg raising was negative to 75 degrees, bilaterally.  
The clinical diagnosis was that the examinations findings 
disclosed no significant objective impairment of the 
veterans lumbar spine.

The November 1994 report of a VA neurologic examination shows 
that the veteran complained of experiencing continuous, 
constant pain along the length of his spine, described by him 
as being knife-like, and increasing in severity when kneeling 
and bending.  He stated that he received chiropractic 
treatment, on a basis which varied from frequently to only 
occasionally, which served only to temporarily lower his pain 
to a tolerable level.  Objective examination of his 
neurological system was completely normal, though on range of 
motion testing he complained of pain on motion.  X-ray films 
were reviewed which revealed the presence of minor arthritic 
changes of the facet joints of his lumbosacral spine, 
consistent with his age, with no spondylolisthesis noted, nor 
any evidence of neurological impairment or disc problems.  
The relevant diagnosis was chronic low back pain with mild 
degenerative joint disease.  The examiner remarked that there 
was no evidence on examination of any objective neurological 
findings which would explain the veterans symptoms.  In a 
May 1995 addendum to this report, the examiner further stated 
that his review of the veterans prior medical records did 
not give him reason to make any change in his remarks.  
Specifically, the examiner found that he veterans chronic 
low back pain with mild degenerative joint disease caused a 
non-organic disability, and that there were no objective  
neurological or orthopedic findings to explain his claimed 
level and degree of impairment.

The report of an April 1998 VA examination of the veterans 
spine shows that the VA examiner who conducted this study 
reported that he had opportunity to review the veterans 
claims file prior to evaluating him.  On examination, the 
veteran presented with subjective complaints of low back pain 
since age 9, which was becoming progressively worse over 
time.  He reported that while he had been prescribed a back 
brace, he only used it occasionally, and not on a regular 
basis.  He reported that his chronic low back pain was 
exacerbated by exercise, and that his back would occasionally 
go out, sometimes even after picking up an object 
weighing only 10 pounds.  He characterized the pain as being 
7 on a scale of 1  10, with 10 being the most severe, and 
reported that if he worked he would experience flare-ups of 
back pain approximately 1 2 times per week.  However, he 
also reported that he had not experienced a flare-up of his 
back symptoms as long as he did not work, and that he had not 
worked in years because of his low back pain.  His usual 
physical occupation was reportedly one of limited exercise.  
Interestingly, the veteran remarked to the examiner that he 
believed that the VA compensation payments he received for 
his service-connected disability were for a genuine back 
disorder and not because of impairment due to psychiatric 
disability.

The examiner stated that the precipitating factors for the 
veterans low back pain were reportedly work and exercise, 
and that the alleviating factors were rest and chiropractic 
consultation.  With regard to the question of the extent, if 
any, of additional limitation of motion, function, and 
impairment during symptomatic flare-ups, the veteran made an 
unspecific statement to the effect that if he had a flare-up 
it would decrease his ability to function.  

On physical examination, the veteran was described as being 
markedly obese.  He was able to walk without any evidence of 
pain or discomfort, and there was no limp or any 
abnormalities observed in his gait.  No postural 
abnormalities, back spasms, weakness, or tenderness was 
observed.  His musculature appeared to be normal, and no 
neurologic abnormalities were present.  X-ray films of his 
lumbar spine, taken in April 1998, were compared with X-rays 
taken of the same region in January 1992.  The 1998 films 
revealed some slight degenerative changes along with L5 
spondylolysis, but the examiner remarked that these appeared 
to be chronic and stable since January 1992.  On range of 
motion testing, he was able to forward flex to 95 degrees, 
backwards extend to 30 degrees, laterally flex to 38 degrees 
on his left, and to 40 degrees on his right, and rotate to 35 
degrees, bilaterally.  He reported experiencing some 
discomfort and pain during lateral flexion to both sides, but 
did not appear to the examiner to have been in any 
significant discomfort.  The veteran was diagnosed with 
slight degenerative changes of the lumbar spine on X-ray 
study, chronic and stable since January 1992.


II.  Analysis

To the extent that the veteran contends that the symptoms 
associated with his service-connected lumbar spine disability 
with conversion reaction is productive of a greater level of 
impairment than reflected by the 30 percent evaluation 
currently assigned, his increased rating claim in this regard 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that it is not inherently implausible.  A 
review of the evidence shows that the veteran had reportedly 
been granted SSA benefits for total disability due to his 
non-service-connected psychiatric disabilities, but that the 
medical records pertinent to this SSA claim are not 
associated with the claims file.  However, a remand for these 
SSA records is not deemed necessary in view of the discussion 
below, which concludes that the veteran will not be rated 
under the schedule for psychoneurotic disorders, and in view 
of the favorable determination of this decision which grants 
him the maximum rating permitted by the schedule, absent a 
showing of ankylosis.  Therefore, all relevant evidence has 
been properly developed, and no further assistance is 
required to comply with VAs duty to assist, pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1997).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1997).

In the current appeal, the applicable rating schedule for 
evaluating the psychiatric features associated with the 
veterans service-connected spondylolisthesis, L5-S1, with 
conversion reaction, is contained in 38 C.F.R. § 4.130, 
Diagnostic Code 9424 (1997), which is a revised version of 
the rating schedule for psychoneurotic disorders (e.g., 
conversion disorder; psychogenic pain disorder) contained in 
38 C.F.R. § 4.132, Diagnostic Code 9402, which had been 
changed on November 7, 1996.  In the case at issue, the 
applicability of the provisions of both the old and the new 
ratings schedule for evaluating conversion reaction must be 
considered, and this psychiatric disability should be rated 
using the version of the regulations which are most favorable 
to the veterans claim for a rating increase, whether they be 
from the old ratings schedule or from the newly promulgated 
one.  See Karnas v. Derwinski, 1 Vet. App 308 (1991).  

The applicable rules in this situation for rating service-
connected spondylolisthesis, L5-S1, with conversion reaction 
is that when a single disability has been diagnosed as both a 
physical condition and a mental disorder, it shall be 
evaluated using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  
38 C.F.R. § 4.132, Diagnostic Code 9402 (pre-November 7, 
1996); 38 C.F.R. §§ 4.126(d); 4.130, Diagnostic Code 9424 
(1997).  When the diagnosis of the same basic disability is 
changed from an organic one to one in the psychological or 
psychoneurotic categories, the condition will be rated under 
the new diagnosis.  38 C.F.R. § 4.132, Diagnostic Code 9402 
(pre-November 7, 1996).   

The veteran has been service-connected for spondylolisthesis, 
L5-S1, with conversion reaction, since 1971.  The most recent 
psychiatric evidence of record, however, establishes that he 
does not currently have an actual diagnosis of conversion 
reaction among his multiple and varied Axis I psychiatric 
diagnoses, and that he has not apparently had such a 
diagnosis for many years.  As his other psychiatric diagnoses 
are neither service-connected nor associated with his 
service-connected lumbar spine disability, the rating 
schedule for evaluating psychiatric disorders are not for 
application in the present case.  Therefore, his service-
connected disability will be rated under the appropriate 
schedules for organic disabilities of his lumbar spine.  
However, notwithstanding that the veteran does not currently 
have a diagnosis of conversion reaction, as the grant of 
service connection for conversion reaction has been in 
continuous effect for over 25 years it is therefore protected 
and cannot be severed absent evidence demonstrating that the 
grant was based on fraud, or that it is clearly shown by the 
military records that the person concerned did not have the 
requisite service or character of discharge.  
38 C.F.R. § 3.954 (1997); See 38 C.F.R. §§ 3.105(d); 3.114(b) 
(1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5285  5295 (1997) 
provide that, depending upon the facts of the case, the 
veterans service-connected disability of his lumbar spine 
may potentially be rated on the basis of arthritis, 
limitation of motion (including consideration of functional 
loss of the affected joint or joints due to pain), ankylosis, 
chronic strain, disability due to fracture residuals, sacro-
iliac injury and weakness, and intervertebral disc syndrome, 
the facts of the case determining which of the aforementioned 
Diagnostic Codes are appropriate for application.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1997).  With any 
form of arthritis, painful motion is an important factor of 
disability.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability, and that actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (1997).




Consideration must also be made of how functional loss of a 
part of the musculoskeletal system, due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion, may provide a basis for 
the assignment of a disability rating.  Weakness of an 
affected part is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1997).  Further, when 
rating disabilities of the joints, inquiry will be directed 
to weakened movement, excess fatigability, in-coordination, 
and pain on movement.  38 C.F.R. § 4.45 (1997); See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The ratings schedule for ankylosis of the lumbar spine allows 
for a 100 percent rating if the spine is in complete bony 
fixation at an unfavorable angle, and 60 percent if at a 
favorable ankle.  Diagnostic Code 5286.  The schedule for 
residuals of vertebral fracture allow for a 100 percent 
rating where the facts establish that there is involvement of 
the spinal cord, the affected veteran is bedridden, or that 
he requires the use of long leg braces.  A 60 percent 
evaluation is warranted where there is no spinal cord 
involvement but there is abnormal mobility which requires the 
use of a neck brace (jury mast.)  Diagnostic Code 5285.  
However, these rating codes do not apply in this case as he 
objective medical evidence does not show that the veteran has 
ankylosis of his lumbar spine, residuals of fracture of his 
lumbar spine, or that his present state of impairment is 
analogous to the level of impairment contemplated in these 
codes.

Therefore, applying the remaining codes, the schedule permits 
the following: 

38 C.F.R. § 4.71a, Diagnostic Code 5292 (1997), provides that 
assignment of a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  



38 C.F.R. § 4.71a, Diagnostic Code 5293 (1997), for 
evaluating intervertebral disc syndrome, provides that 
assignment of a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is warranted for moderate 
intervertebral disc syndrome manifest by recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome manifest by recurring attacks with only 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

38 C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 (1997) are 
used to evaluate sacro-iliac injury and weakness, or 
lumbosacral strain.  These diagnostic codes provide for a 
noncompensable rating where the evidence demonstrates only 
slight subjective symptoms.  A 10 percent rating is warranted 
where there is characteristic pain on motion.  Assignment of 
a 20 percent rating is warranted where the evidence shows 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive  
Goldthwaits sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

The evidence shows that the veterans service-connected 
spondylolisthesis, L5-S1, is presently manifest by X-ray 
evidence of slight degenerative changes of the lumbar spine 
with L5 spondylolysis, chronic but stable since January 1992, 
and subjective complaints of severe, disabling low back pain 
which is exacerbated by work and exercise.  The relevant 
diagnosis was chronic low back pain with mild degenerative 
joint disease.  A VA physician who examined the veterans 
spine in 



1994 remarked on his examination report, and in a 1995 
addendum to the report, that, essentially, there was no 
evidence of any objective neurological or orthopedic findings 
which would explain the veterans claimed degree of 
impairment due to his low back disability.  Though this 
evidence may, on first impression, appear to rebut the 
veterans own statements concerning the level of severity of 
his back disorder, and also detract from his credibility in 
this regard, it must be assessed in the context of the entire 
body of evidence.  It is therefore significant that in 1994, 
a VA psychiatric examiner expressed his opinion that the 
veteran was not intentionally faking or feigning his 
subjective, painful symptoms relating to his service-
connected low back disability, and that the examiner believed 
him to have truly been in some degree of pain which was worse 
than what was revealed by the physical condition of his 
lumbar spine on objective examination.  As this supports the 
credibility of the veterans subjective accounts, and because 
the evidence clearly establishes that the veteran is 
substantially impaired by his back disability due to the fact 
that performing work or exercise caused major exacerbation of 
his low back symptoms, it may be concluded that his level of 
physical impairment tends to more closely approximate the 
constellation of symptomatology contemplated by the rating 
schedule for pronounced intervertebral disc syndrome.  
Therefore, resolving all doubt in favor of the veteran, his 
claim for an increased rating, to 60 percent, for his 
service-connected spondylolisthesis, L5-S1, with conversion 
reaction will be granted.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1997); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, a grant of an evaluation higher than 60 
percent is not warranted as this is the maximum benefit 
afforded by the rating schedule for intervertebral disc 
syndrome.  Furthermore, as the 60 percent evaluation is the 
maximum allowable under the applicable rating code, 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1997), concerning functional loss and limitation of motion 
due to pain, is not required.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).
 


ORDER

An increased evaluation, to 60 percent, for the veterans 
service-connected spondylolisthesis, L-5 on S-1, with 
conversion reaction is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
